
	
		I
		112th CONGRESS
		1st Session
		H. R. 1008
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Duncan of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the conveyance of a small parcel of National
		  Forest System land in the Cherokee National Forest and to authorize the
		  Secretary of Agriculture to use the proceeds from that conveyance to acquire a
		  parcel of land for inclusion in that national forest, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Benton MacKaye Cherokee National
			 Forest Land Consolidation Act.
		2.Land conveyances,
			 Cherokee National Forest, Tennessee
			(a)Conveyance
			 authorizedThe Secretary of Agriculture (in this section referred
			 to as the Secretary) shall convey and quitclaim to the Towee Falls
			 Baptist Church all right, title, and interest of the United States in and to a
			 parcel of National Forest System land in Cherokee National Forest consisting of
			 approximately 66.5 acres surrounding the Towee Falls Baptist Church, as
			 generally depicted on the map titled Legislative Map H.R. 4658 and
			 dated June 1, 2010 (in this section referred to as the
			 parcel).
			(b)Consideration
				(1)Consideration
			 requiredAs consideration for
			 the conveyance of the parcel, the Towee Falls Baptist Church shall pay to the
			 Secretary an amount of cash equal to the market value of the parcel based on an
			 appraisal approved by the Secretary.
				(2)Deposit of
			 considerationThe consideration received under paragraph (1)
			 shall be deposited into the account in the Treasury established by Public Law
			 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a).
				(3)Use of
			 consideration
					(A)In
			 generalMonies deposited pursuant to paragraph (1) shall be
			 available to the Secretary, until expended and without further appropriation,
			 for the acquisition of lands and interests in land in the Cherokee National
			 Forest in Tennessee.
					(B)Acquisition of
			 doc rogers tractCongress
			 finds that it is in the public interest that the Secretary acquire from the
			 Monroe County Tennessee Board of Education all right, title, and interest of
			 the Board of Education in and to a tract of land in Monroe County, Tennessee,
			 consisting of approximately 102 acres and known as the Doc Rogers
			 tract. The Secretary may apply the monies deposited pursuant to
			 paragraph (1) to acquire the Doc Rogers tract if the Secretary and the Monroe
			 County Tennessee Board of Education reach agreement on the terms of a Federal
			 acquisition.
					(c)ValuationThe
			 parcel will be appraised in accordance with appraisal specifications prescribed
			 by the Secretary, and such specifications shall include that the parcel be
			 valued as a free standing lot unconnected with any larger tract, and
			 unencumbered with any Forest Service special use authorization held by the
			 Church.
			(d)Condition of
			 conveyanceThe conveyance of the parcel shall be subject to the
			 condition that the Towee Falls Baptist Church accept the parcel in its
			 condition at the time of conveyance (commonly known as a conveyance as
			 is).
			(e)Survey and
			 costsThe exact acreage and legal description of the parcel shall
			 be determined by a survey satisfactory to the Secretary of Agriculture. The
			 cost of the survey and all other costs incurred by the Secretary to convey the
			 parcel shall be borne by the Towee Falls Baptist Church.
			(f)Additional
			 termsThe Secretary may require such additional terms and
			 conditions in connection with the conveyance of the parcel as the Secretary
			 considers appropriate to protect the interests of the United States.
			3.Statutory
			 Pay-As-You-Go languageThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
